ALLREAD, J.
Epitomized Opinion
An original action in this court under 634-2 GC et seq. to forfeit the franchise and revoke ihe licens of defendant as an insurance corporation. A decre of ouster as prayed for was entered. In the cours of liquidation an assessment was ordered agains the members of the corporation to meet the debi of the company. Bevis, a policy holder, filed a me tion to dismiss the action for want of jurisdictioi Held:
By the state constitution this court has jurisdii tion in quo warranto. After rendering the judgmer of ouster this court had full jurisdiction to liquidad* the affairs of the company and to provide for assflH ments to meet its debts. Motion overruled. ^¶|